DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed June 23, 2021, with respect to amended claims 1, 8 and 10 have been fully considered and are persuasive.  The previous rejection has been overcome and thus has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 7-10 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to an electromagnetically driven tattoo machine. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a heat pipe in thermal communication with the at least one electromagnet, the heat pipe dissipating heat generated by the at least one electromagnet to a distal end of the housing, together in combination with the rest of the limitations of the independent claims.

The closest prior art consists of; Becker et al. (5471102), Mask et al. (2008/0055028) and Baehr et al. (WO2016/202339, previously cited). Becker et al. disclose a contactless, motion-free microneedle drive apparatus for oscillating one or more microneedles comprising: a housing (under a first interpretation formed at 53 or under a second interpretation formed as 53/41/39) comprising a receiving end (under a first interpretation formed as the inner end of 53 connected to element 41, or under a second interpretation formed as the rightmost end of 30 as seen in Figures 3 and 5) adapted to detachably couple with a needle cartridge (under a first interpretation at 39 or under the second interpretation at 83) defining a substantially cylindrical socket (within 53 or within 43), the receiving end having a continuous surface forming an impervious barrier between the needle cartridge and the interior of the housing (Figures 2, 3 and 5), and a second end (at 13, as seen in Figure 3), wherein the receiving end and second end define an axis (i.e. a vertical axis coaxial to element 19, as seen in Figure 3) and at least one electromagnetic coil  (25/27) contained within the housing; wherein the at least one electromagnet is oriented to develop a magnetic moment aligned substantially parallel to the axis (because the magnetic moment is formed along the length of electromagnet [25/27] and the length is parallel to the axis in order to reciprocate the needle 17, Figure 3 and abstract) and adapted to magnetically drive a ferrous component (at 21: note 21 must be ferrous otherwise the device would not operate as described) slidably constrained within the needle cartridge is repelled by the magnetic moment developed by the at least one electromagnet to cause a needle of the needle cartridge to project outward from the needle cartridge (Column 4, Line 66-Column 5, Line 1, and Figures 1-6), and also teaches that dampening means (65) may . Mask et al. teach that it is old and well known in the art at the time the invention was made to provide a permanent magnet (at any one of 22a~22e or at 25a or 25b) that is attached (through the connection of parts 21, 44 and 42) to a bottom (i.e. lower portion of needle 41 or 14) of ferrous component (41 and Paragraph 41). Baehr et al. teach that it is old and well known in the art at the time the invention was made to provide at least one Hall Effect sensor (46) placed proximal to a socket (within 24), wherein the Hall Effect sensor is fixedly attached inside a housing (2) to measure displacement of a needle/plunger (50) assembly contained within the needle cartridge (Page 20, Line 34-Page 21, Line 2 and Figure 4). There has been no prior art found that teach or suggest of providing; a heat pipe in thermal communication with the at least one electromagnet, the heat pipe dissipating heat generated by the at least one electromagnet to a distal end of the housing, together in combination with the rest of the limitations of the independent claims. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723